Citation Nr: 1202624	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left wrist tendonitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



REMAND

The Veteran served on active duty from March 2001 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case has previously come before the Board.  In December 2010 the matter was remanded to the RO/AMC for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran failed to report for VA examination in March 2011 that was scheduled pursuant to the Board's December 2010 remand.  In September 2011, the Veteran's representative informed the Board that the Veteran's failure to report for the scheduled VA examination was due to illness.  Assuming the credibility of reason for failing to report, and resolving doubt in his favor, the Board finds good cause has been shown for his failure to report.  38 C.F.R. § 3.655(a) (2011).  Thus, the Board  finds that the claim should be remanded to afford the Veteran another opportunity to report for VA examination.  The Board notes that failure to report for a scheduled VA examination, without good cause shown, may adversely affect the claim.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  

As noted in the Board's prior remand, the Veteran contends that his current left wrist disability is related to his service.  Essentially, he asserts that while he fractured his left wrist prior to service, his current symptoms are due to a worsening of his pre-existing disability, and thus seeks service connection on the basis of aggravation.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  The Board notes that the Veteran's February 2001 entrance examination does not reference the left wrist. 

In addition, an April 2006 VA examiner he did not provide an opinion as to the etiology of the Veteran's left wrist tendonitis or whether it was related to his military service and was thus, the opinion was insufficient for a determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, as this issue is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file, including from the VA Medical Center (VAMC) in Grand Island, Nebraska. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of updated VA treatment records, including from the Grand Island VAMC, from February 2011 to the present.  All records obtained should be associated with the claims folder.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the nature and etiology of his left wrist disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  All indicated studies, including x-rays, should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted. 

The examiner must state whether the Veteran's currently diagnosed left wrist tendonitis was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.  The examiner should specifically address the Veteran's 1996 left wrist fracture and whether he had a pre-existing left wrist disability at the time of his entrance to service. 

In rendering the opinion, it would be helpful if the examiner expressed the opinion in terms of whether is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, readjudicate the claim of entitlement to service connection for left wrist tendonitis.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford the Veteran a reasonable opportunity in which to respond thereto.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

